Order entered June 6, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-01159-CR

                   ZACHARY DEAN JOLLIFF, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 59th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 071936

                                   ORDER

      Before the Court is appellant’s June 3, 2022 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by July 5, 2022.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE